MEMORANDUM **
The judgment of the Bankruptcy Appellate Panel is AFFIRMED for the reasons set forth in its memorandum decision filed on March 21, 2006. Williams’ motion to certify issues of state law to the Supreme Court of Arizona is DENIED. Williams’ motion to supplement the record is GRANTED with respect to documents numbered 32, 36, 37 and 38 and DENIED with respect to documents numbered 33, 34, 35 and 39.
McDermott & Trayner’s request for attorneys’ fees under Federal Rule of Appellate Procedure 38 is denied.
IT IS SO ORDERED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.